Citation Nr: 1116827	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  05-05 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a chronic headache disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to January 1976, from December 1981 to December 1985, and from December 1986 to October 1996.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction was subsequently transferred to the RO in Hartford, Connecticut.

In March 2005, the Veteran testified before a Decision Review Officer (DRO) at the RO; a transcript of the hearing is of record.

When this case was previously before the Board in February 2010, it was decided in part and remanded in part.  It has since returned to the Board for further appellate action.


FINDING OF FACT

Headaches were noted at service entrance in December 1981, the Veteran has credibly asserted a chronic headache disability since his discharge from service, and uncontroverted medical opinion evidences indicates that such disability increased in severity during active duty service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for a chronic headache disability are met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1137, 1153 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304(b), 3.306, 3.307, 3.309 (2010). 








REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the favorable disposition of the claim for service connection for a chronic headache disorder, the Board finds that all notification and development actions needed to fairly adjudicate the claim  have been accomplished.

II.  Factual Background

The Veteran' service treatment records include a number of references to complaints of and treatment for headaches.  A December 1981 reenlistment report of medical history notes that the Veteran had headaches from whiplash injury.  Records from March and October 1985 document frequent headaches of unknown etiology.   A September 1986 report of medical history noted that the Veteran had whiplash from a motor vehicle accident that occurred in 1979.  These records also reveal that the Veteran was involved in a second car accident in September 1992, after which he complained of pain in the neck and back and headaches.  After a third automobile accident in September 1994, he complained of mild headaches. On a June 1996 report of medical history at separation, the Veteran complained of frequent and severe headaches

Following service, private medical records from the Internal Medicine and Rheumatology from June 2000 show a history of recurrent headaches.  In July 2000, the Veteran complained of chronic headaches with secondary nausea.  An MRI of the head was unremarkable.  In September 2000, a continued diagnosis of headaches was assigned.

A June 2000 report from the St. Joseph Health Care Center reveals that the Veteran was seen for his headache problem, but a CT scan of the head was negative.

Records from the Neurology Consultants from July 2000 show that the Veteran was referred there for his headache complaints.  On examination, the Veteran indicated that his headaches began two to three months prior, and consisted of a constant, dull aching pain encompassing both temples and radiating back into occipital area.  He was assessed with chronic daily headaches.

Further records from St. Joseph Health Care from November 2000 and January 2001 noted a continued assessment of chronic headaches.  

A March 2001 report from Leawood Neurology notes a history of headaches present for at least one year.

VA outpatient treatment records reflect continued complaints of headaches, and in September 2002 the Veteran complained of severe headaches for the past two years.

On VA examination in March 2003, the examiner found that the Veteran's headaches were primarily in conjunction with his total-body pains, while on VA examination in June 2009, a diagnosis of tension headaches was assigned.

During the Veteran's March 2005 DRO hearing, the Veteran reported that he suffered from headaches that come and go, during which he has to lie down for relief.  He indicated that these headaches started in service, and that he was involved in 3 rear-end automobile collisions.

In June 2010, the Veteran was afforded another VA examination.  The examiner was specifically asked to address the likely onset of the Veteran's headache disability, to include whether it pre-existed service, and the etiology of his current headache complaints.  On examination, the Veteran stated that his headaches began on active duty, would occur typically for two weeks at a time, twice a year.  He also indicated that these headaches have become more frequent over the years, and that they currently occur on a daily basis for a two week period and then occur again months later.  He described the headaches as prostrating and retro-orbital, associated with nausea.

The examiner found that the Veteran does have a recurrent chronic headache disorder, with a diagnosis of migraine headaches.  He also determined that the headache disorder did historically occur prior to the service, but these were described as mild headaches and not migraines, relieved by a single aspirin.  His current headaches are relieved only by narcotics.  Therefore, the examiner found that it is at least as likely as not that the Veteran's headaches increased in severity during his period of service.  The examiner noted that the headaches were not the same headaches, but rather are separate entities and due to the aggravation of disorder by service.  In so finding, the examiner noted that there was a history of occipital pain after the Veteran was in a rear-end accident while on active duty, which was at least as likely as not the cause of the onset of his headaches.

III.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.


In July 2003, the VA General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show, by clear and unmistakable evidence, (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003). The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Considering the pertinent evidence in light of the above-noted legal authority, the Board finds that the claim for service connection for a chronic headache disability is warranted.

As noted above, chronic headaches due to whiplash injury were clearly noted on the Veteran's report of medical history upon his entrance into active duty service for his second period of active duty service in December 1981. Moreover, a later September 1986 report of medical history notes a history of whiplash from a 1979 motor vehicle accident, and the June 2010 VA examiner specifically found that the Veteran's headache disability pre-existed service.  As such, the presumption of soundness with regard to a headache disability does not apply.  See 38 U.S.C.A.      § 1111; 38 C.F.R. § 3.304 (b).  However, the question is whether the preexisting headache disability was aggravated during, or as a result of, service.

Aggravation is presumed under 38 U.S.C.A. § 1153 where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  However, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).

The record clearly establishes that the Veteran was treated for headaches during service, specifically in response to two motor vehicle accidents occurring during active duty in September 1992 and September 1994.  In addition, post-service medical records reflect that the Veteran was treated for a chronic headache disorder as early as 2000, and the Veteran's assertions that he has suffered from a chronic headache disability appear to be credible and consistent with his service and post-service medical records.

Significantly, moreover, the only medical opinion to directly address whether the Veteran's preexisting headache disability was aggravated in service is supportive of the claim.  Following a review of the Veteran's claims file, examination of the Veteran, and consideration of his documented history and assertions, the June 2010 VA examiner opined that the Veteran's headache disability increased in severity during his active duty service.  Although the opinion appears to be based, in part, on the Veteran's reported history of the types of headaches he was experiencing prior to, during, and since service, such reliance only warrants the discounting of a medical opinion in certain circumstances, such as when the opinion is contradicted by other evidence in the record or when the Board rejects the statements of the Veteran. See Coburn v. Nicholson, 19 Vet. App. 427, 432-33 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).

As indicated above, however, the Board deems the Veteran's assertions with respect to the headaches he experiences during and following to be credible. The Board notes that the opinion of the June 2010 VA examiner on the matter of aggravation of a preexisting headache disability during service is not contradicted by any other medical evidence or opinion, and that that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician (see Willis v. Derwinski, 1 Vet. App. 66 (1991)) and are not permitted to substitute their own judgment on a medical matter (see Colvin v. Derwinski, 1 Vet. App. 171 (1991)).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 3.102 (2009).  See also 38 U.S.C.A. § 5107(b) (West 2002), and Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Given the totality of the evidence, and resolving all reasonable doubt on the question of medical nexus in the appellant's favor, the Board finds that the criteria for service connection for a chronic headache disorder are met.


ORDER

Service connection for a chronic headache disorder is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


